Citation Nr: 0711576	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-31 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbar strain.

2.  Entitlement to an initial compensable rating for 
residuals, status post dislocation of the right little 
finger.

3.  Entitlement to an initial compensable rating for 
dyshidrotic eczema of both feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active service from January 1996 
through November 2001.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By a September 2002 rating decision the RO granted service 
connection for chronic lumbar strain, and assigned a rating 
of 10 percent.  In the same rating decision, the RO also 
granted service connection for residuals, status post 
dislocation of the right little finger, and dyshidrotic 
eczema of the feet, and assigned noncompensable ratings for 
both disabilities.  The RO assigned an effective date of 
November 2, 2001 for all three disabilities.  The veteran 
asserts that his disabilities warrant a higher rating.  

The veteran has been afforded VA examinations for his chronic 
lumbar strain, residuals of dislocation of the right little 
finger, and dyshidrotic eczema of both feet.  However, the 
Board notes that none of these three disabilities have been 
thoroughly evaluated since his December 2001 VA examinations 
performed in conjunction with his claims for service 
connection.  Furthermore, the VA examination for the 
veteran's dyshidrotic eczema is insufficient for rating 
purposes as it does not address the criteria set forth in 
38 C.F.R. § 4.118, Diagnostic code 7806.  

Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the veteran's 
disability depends on the particular circumstances of the 
individual case.  See, e.g., Snuffer v. Gober, 10 Vet. App. 
400 (1997).  In the instant case, the veteran's 
representative, in the Appellant's Brief filed in March 2007, 
indicated that the veteran's December 2001 VA examinations, 
upon which he was rated, where too old to depict the 
veteran's current disability.  The representative also 
alluded to the fact that there may be additional relevant VA 
treatment reports that are not of record.  Additionally, the 
veteran, on his VA Form 9, indicated that his back continues 
to cause him pain, his right little finger locks or gives out 
on a daily basis, and that his eczema results in constant 
pain and itching, and affects the entire surface area of his 
feet.  The medical evidence of record and the veteran's 
statements, and that of his representative, indicate that the 
veteran's symptomatology may have worsened since his last VA 
examinations.  So the Board believes the veteran should 
undergo additional VA examinations in order to better assess 
the severity, symptomatology, and manifestations of his 
service- connected chronic low back strain, residuals of 
right finger dislocation, and dyshidrotic eczema.  See 38 
U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health- care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Also, when notifying the veteran of his appointments for VA 
examinations, the RO should inform him of the consequences 
for failure to report.  According to 38 C.F.R. § 3.655(b), 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  But when the 
examination is scheduled in conjunction with any other 
original claim or a claim for increase, the situation at 
hand, the claim shall be disallowed.  See 38 C.F.R. § 
3.655(b).

Accordingly, the case is REMANDED for the following action:

1.  Additionally the veteran should be 
asked to provide the names and addresses 
of any VA or non-VA physicians from which 
the veteran received treatment for his 
back, finger, and/or skin disabilities.  
After obtaining the necessary 
authorizations, the AMC should attempt to 
obtain copies of the veteran's treatment 
records.  If the AMC is unsuccessful in 
its efforts to obtain any such evidence, 
it should so inform the veteran of its 
inability to obtain the evidence and 
request the veteran to submit such 
evidence.

2.  Schedule the veteran for a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
chronic lumbar strain, in accordance with 
the applicable rating criteria.  Conduct 
all testing and evaluation needed to make 
this determination.  The examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected chronic lumbar strain.  Please 
also discuss the rationale of all 
opinions provided.

        The examiner should specifically address 
the following:

(a) Conduct range of motion studies of 
the lumbosacral spine.  The examiner 
should determine whether the low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected low 
back disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

(b)  State whether the veteran's 
lumbosacral strain causes intervertebral 
disc syndrome, and if so whether the 
veteran has incapacitating episodes.  If 
incapacitating episodes are determined to 
exist, the examiner should state the 
total duration during the past 12 months.  
(The examiner should be informed that an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
The basis for any findings of IVDS and 
associated incapacitating episodes should 
be fully explained.

(c) The examiner should state whether 
there is any neurological impairment due 
to the veteran's service-connected 
chronic lumbosacral strain.  Such tests 
as the examining physician deems 
necessary should be performed, to include 
EMG testing/nerve conduction studies.  
All findings should be reported in 
detail.  If neurological impairment is 
found, the examiner should specifically 
identify the nerve or nerves that are 
affected by the veteran's service-
connected chronic lumbosacral strain, and 
discuss the severity of the impairment 
caused by the affected nerve(s).  In this 
regard, please state whether there is any 
paralysis of the affected nerve, and if 
so whether it is complete or incomplete 
and whether such paralysis is mild, 
moderate or severe.

3.  Schedule the veteran for a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
residuals of a dislocation of the right 
little finger.  State whether the service 
connected disability affects any other 
finger.  Conduct all testing, including 
range of motion.  The examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  Please provide a 
rationale for all opinions provided.

4.  Schedule the veteran for a VA 
examination of the skin to determine the 
current severity of his service-connected 
dyshidrotic eczema of the feet.  The 
claims file should be provided to the 
examiner prior to the examination.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiners should be accomplished and any 
such results must be included in the 
examination report.  A complete rationale 
for all opinions expressed must be 
provided. 

The examiner should address the 
following:  

(a) The percentage of the entire body 
that is affected the veteran's condition. 

(b) Whether topical therapy was required 
to treat the condition during the past 
12-month period.  

(c) Whether intermittent systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs were required, 
and if so, for what period of time during 
the past 12-months.  

5.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



